Citation Nr: 0639482	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1997, for entitlement to service connection for residuals of 
fracture of the right elbow.

2.  Entitlement to an effective date earlier than June 19, 
1997, for entitlement to service connection for right ulnar 
neuropathy.

3.  Entitlement to an effective date earlier than June 19, 
1997, for entitlement to service connection for scar of the 
right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from July 1987 to December 
1987 and from July 1989 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted entitlement to service 
connection for fractured right elbow, evaluated as 20 percent 
disabling; for right ulnar neuropathy, evaluated as 
noncompensable; and for scar of the right elbow, evaluated as 
noncompensable.  The effective date assigned for each 
disorder was June 19, 1997.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran disagreed with the effective date of June 19, 
1997, assigned for service connection for residuals of 
fracture of the right elbow, for right ulnar neuropathy, and 
for scar of the right elbow and initiated an appeal.  In his 
substantive appeal, the veteran contends that an earlier 
effective date should be assigned as he filed a claim in 
Shreveport, Louisiana, in October or November 1992 shortly 
after discharge and filed another claim approximately one 
year later in Dallas.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (CAVC) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also include a provision pertaining to the 
rating of the disability and the effective date of an award.  
A notice letter in January 2002 did not include notification 
to the appellant of the information and evidence necessary to 
substantiate a claim for an earlier effective date and is 
insufficient in light of the Court's decision in 
Dingess/Hartman v. Nicholson.  Thus, additional notice should 
be sent.  Although the veteran was provided notice regarding 
his claim for an earlier effective date in a statement of the 
case issued in March 2004, there was no adjudication of his 
claim by the RO subsequent to his receipt of the required 
notice.  Thus, the defect in the timing of the notice has 
possibly affected the fairness of the adjudication and the RO 
should readjudicate the veteran's claim on this issue.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 regarding his claim for an 
effective date earlier than June 19, 
1997, for the grant of service connection 
and evaluation assigned for residuals of 
fracture of the right elbow, for right 
ulnar neuropathy, and for scar of the 
right elbow.  The letter should include 
notice pertaining to the rating of the 
disability and the effective date of an 
award.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).

The notice must: (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The 
notice must also inform him of the 
criteria used for rating the disabilities 
in question and the criteria used to 
establish effective dates..  
Dingess/Hartman v. Nicholson, 19 Vet App. 
473 (2006).

2.  Request that VA facilities in Shreveport, 
Louisiana, and Dallas, Texas, forward any 
claims in their possession that may have been 
filed by the veteran in October or November 
1992 in Shreveport and 1993 in Dallas.  Note 
the results of any searches undertaken and 
responses from those facilities in the claims 
file.

3.  After completion of the above, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

